DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1, 8, & 15 recite “into at least on high-pressure accumulation chamber”.  The claim will be interpreted as “into an at least one high-pressure accumulation chamber”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recites the limitation "the purified vapor feed stream" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be interpreted as a purified vapor feed stream
Claims 1, 8, and 15 recites the limitation "the high pressure accumulation chamber" in lines 7 & 10.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is unclear if this is “the high pressure accumulation chamber” is the same as “at least one high-pressure accumulation chamber”. For examination purposes the claim will be interpreted as “the at least one high-pressure accumulation chamber”.
Claims 1, 8, and 15 recites the limitation "the improvements" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the limitation will be interpreted as, --the batch process additionally having the following steps--.
Remaining claims are indefinite insofar being dependent on indefinite independent claims 1, 8, and 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Leitch et al. (US 7055333, hereafter Leitch) in view of Xu et al (An improved CO2 separation and Purification System Based on Cryogenic Separation and Distillation Theory, hereafter Xu) and Durr et al. (US 5335504, hereafter Durr).
Regarding claim 1, Leitch teaches In a batch process for producing a purified, pressurized liquid carbon dioxide stream including providing a liquid carbon dioxide supply (Fig.1, liquid carbon dioxide 10), introducing a carbon dioxide vapor feed stream (Fig. 1, feed stream 11, col 3 lines 30-35, feed stream is vapor ) into at least one purifying filter (Fig. 1, purifying filter 13, coalescing filter 14), condensing the purified vapor feed stream within a condenser (Fig. 1, condenser 18, col 3 lines 50-55, feed stream 11 post purifying in purifying filters 13,14, is condensed in condenser from vapor into liquid) to form an intermediate liquid carbon dioxide stream(Fig. 1, liquid carbon dioxide 19), accumulating the intermediate liquid carbon dioxide stream in a receiver (Fig. 1, receiver vessel 20, col 3 59-60, liquid carbon dioxide 19 is temporarily stored in receiver vessel 20), introducing the intermediate liquid carbon dioxide stream into at least one high-pressure accumulation chamber (Fig. 1, high pressure accumulation chamber 30, intermediate liquid stream 24 is fed into high pressure accumulation chamber 30), heating the high pressure accumulation chamber to pressurize the intermediate liquid carbon dioxide stream contained therein to a delivery pressure (col 1 line 65-66), delivering a pressurized liquid carbon dioxide stream from the high-pressure accumulation chamber (col 2 lines 1-2), and discontinuing delivery of the pressurized liquid carbon dioxide stream for replenishing the high pressure accumulation chamber (col 2 lines 3-5):
Leitch does not teach withdrawing a liquid carbon dioxide stream from the liquid carbon dioxide supply; and introducing the liquid carbon dioxide stream into a distillation column.
However Xu teaches withdrawing a liquid carbon dioxide stream (Fig. 7, crude liquid CO2 s21 is withdrawn from Sep 1, Sep 2, and Sep 3) into a distillation column (Fig. 7, distillation column, crude liquid CO2 S21 is introduced into Distillation column).
Therefore, in view of Xu, it would have been obvious to one of ordinary skill in the art to withdraw a liquid carbon dioxide stream into a distillation column so that unwanted components can be removed from the feed (section 3.1 Distillation Mechanism).
Leitch as modified above does not teach the distillation column having packing therein, and stripping volatile impurities from the liquid carbon dioxide stream with the packing; vaporizing the liquid carbon dioxide stream in a sump of the distillation column for providing a carbon dioxide vapor; withdrawing from a vaporized portion of carbon dioxide vapor in the sump a first vapor stream vented from the distillation column; withdrawing from the vaporized portion of the carbon dioxide vapor in the sump a second vapor portion vented from the sump into a conduit;  and introducing the second vapor portion in the conduit into the carbon dioxide vapor feed stream upstream of the at least one purifying filter. 23PATENT 
However, Durr teaches the distillation column (Fig. 8, column 800) having packing therein (col 9 lines 65-68, column 800 has packing, trays, or a combination thereof), and stripping impurities from the carbon dioxide with the packing (Fig. 8, stripping section 816, col 11 line 1-3 unwanted components are separated in section 816); vaporizing the contents of the column sump (Annotated Fig. 8, sump) for providing carbon dioxide vapor (col 10 lines 43-60, the vapors rise from stripping section 816 the contents are vaporized using reboiler 852); withdrawing from a vaporized portion of carbon dioxide vapor in the sump to a first vapor stream  vented from the distillation column (Fig. 8, line 820, col 10 lines 1-17, vapors rise from the bottom of the distillation column and exit through an overhead vent into line 820); withdrawing from a vaporized portion of carbon dioxide vapor in the sump to a second vapor stream  vented from the sump into a conduit (Fig. 8, CO2 vapor side draw stream 850, col 10 lines 43-60, the vapors rise from the bottoms and exit through CO2 vapor side draw stream 850); introducing the second vapor portion in the conduit into the carbon dioxide feed stream upstream of the at least one purifying filter (Fig. 8, CO2 vapor side draw stream 850 eventually becomes product stream 806, col 11 line 4-10, the product stream 806 can be further purified).

    PNG
    media_image1.png
    646
    484
    media_image1.png
    Greyscale

Durr Annotated Figure 8
Therefore, in view of Durr, it would have been obvious to one of ordinary skill before the effective filing date to modify the batch process of Leitch wherein the distillation column is comprised of packing, vaporizing the contents of the sump, with a vapor product output in the second vapor portion and a vapor waste output in the first vapor portion, and introducing the second vapor portion to further processing upstream, so that impurities can be removed from the feed along with savings to energy and capital costs (col 2 line 49-63).
Regarding claim 2, Leitch as modified above teaches further comprising venting the high-pressure accumulation chamber to the condenser (Leitch Fig. 1, conduit 51 from high-pressure accumulation chamber 30 is fed to condenser 18) for facilitating introducing of the intermediate liquid carbon dioxide stream into the high-pressure accumulation chamber (Leitch col 2, line 6-9).  
Regarding claim 3, Leitch as modified above teaches wherein the condensing the purified vapor feed stream within the condenser is through indirect heat exchange with a refrigerant stream (Fig. 1, heat exchanger 21, col 2 lines 48-51, the condenser can condense the vapor stream through indirect heat exchange).  
Regarding claim 4, Leitch as modified above teaches wherein the condenser is integral with the receiver (col 2 lines 51-52, “the condenser is integral with the receiver”).  
Regarding claim 5, Leitch as modified above teaches further comprising detecting when the high-pressure accumulation chamber requires replenishment of liquid carbon dioxide (col 2 line 32-34, “a sensor for detecting when the high-pressure accumulation chamber requires replenishment of liquid carbon dioxide”).  
Regarding claim 6, Leitch as modified above further teaches further comprising electrically heating the high-pressure accumulation chamber (col 3 lines 22-23, “an electric heater pressurizes the accumulator up to the desired pressure set-point”).  
Regarding claim 15, Leitch teaches In a batch process for producing a purified, pressurized liquid carbon dioxide stream including providing a liquid carbon dioxide supply (Fig.1, liquid carbon dioxide 10), introducing a carbon dioxide vapor feed stream (Fig. 1, feed stream 11, col 3 lines 30-35, feed stream is vapor ) into at least one purifying filter (Fig. 1, purifying filter 13, coalescing filter 14), condensing the purified vapor feed stream within a condenser (Fig. 1, condenser 18, col 3 lines 50-55, feed stream 11 post purifying in purifying filters 13,14, is condensed in condenser from vapor into liquid) to form an intermediate liquid carbon dioxide stream(Fig. 1, liquid carbon dioxide 19), accumulating the intermediate liquid carbon dioxide stream in a receiver (Fig. 1, receiver vessel 20, col 3 59-60, liquid carbon dioxide 19 is temporarily stored in receiver vessel 20), introducing the intermediate liquid carbon dioxide stream into at least on high-pressure accumulation chamber (Fig. 1, high pressure accumulation chamber 30, intermediate liquid stream 24 is fed into high pressure accumulation chamber 30), heating the high pressure accumulation chamber to pressurize the intermediate liquid carbon dioxide stream contained therein to a delivery pressure (col 1 line 65-66), delivering a pressurized liquid carbon dioxide stream from the high-pressure accumulation chamber (col 2 lines 1-2), and discontinuing delivery of the pressurized liquid carbon dioxide stream for replenishing the high pressure accumulation chamber (col 2 lines 3-5), wherein the improvement comprises: introducing the another intermediate liquid carbon dioxide stream (Fig. 1, liquid carbon dioxide 19) into the receiver (Fig. 1, liquid carbon dioxide 19 is introduced to receiver vessel 20).
Leitch does not teach withdrawing a liquid carbon dioxide stream from the liquid carbon dioxide supply; and introducing the liquid carbon dioxide stream into a distillation column.
However Xu teaches withdrawing a liquid carbon dioxide stream (Fig. 7, crude liquid CO2 s21 is withdrawn from Sep 1, Sep 2, and Sep 3) into a distillation column (Fig. 7, distillation column, crude liquid CO2 S21 is introduced into Distillation column).
Therefore, in view of Xu, it would have been obvious to one of ordinary skill in the art to withdraw a liquid carbon dioxide stream into a distillation column so that unwanted components can be removed from the feed (section 3.1 Distillation Mechanism).
Leitch as modified above does not teach the distillation column having packing therein, and stripping volatile impurities from the liquid carbon dioxide stream with the packing; vaporizing the liquid carbon dioxide stream in a sump of the distillation column for providing a carbon dioxide vapor; withdrawing from a vaporized portion of carbon dioxide vapor in the sump a first vapor stream vented from the distillation column; withdrawing from the vaporized portion of the carbon dioxide vapor in the sump a second vapor portion vented from the sump into a conduit;  and introducing the second vapor portion in the conduit into the carbon dioxide vapor feed stream upstream of the at least one purifying filter. 23PATENT MG19228-b
However, Durr teaches the distillation column (Fig. 8, column 800) having packing therein (col 9 lines 65-68, column 800 has packing, trays, or a combination thereof), and stripping impurities from the carbon dioxide with the packing (Fig. 8, stripping section 816, col 11 line 1-3 unwanted components are separated in section 816); vaporizing the contents of the column sump (Annotated Fig. 8, sump) for providing carbon dioxide vapor (col 10 lines 43-60, the vapors rise from stripping section 816 the contents are vaporized using reboiler 852); withdrawing from a vaporized portion of carbon dioxide vapor in the sump to a first vapor stream  vented from the distillation column (Fig. 8, line 820, col 10 lines 1-17, vapors rise from the bottom of the distillation column and exit through an overhead vent into line 820); withdrawing from a vaporized portion of carbon dioxide vapor in the sump to a second vapor stream  vented from the sump into a conduit (Fig. 8, CO2 vapor side draw stream 850, col 10 lines 43-60, the vapors rise from the bottoms and exit through CO2 vapor side draw stream 850); introducing the second vapor portion in the conduit into the carbon dioxide feed stream upstream of the at least one purifying filter (Fig. 8, CO2 vapor side draw stream 850 eventually becomes product stream 806, col 11 line 4-10, the product stream 806 can be further purified).
Therefore, in view of Durr, it would have been obvious to one of ordinary skill before the effective filing date to modify the batch process of Leitch wherein the distillation column is comprised of packing, vaporizing the contents of the sump, with a vapor product output in the second vapor portion and a vapor waste output in the first vapor portion, and introducing the second vapor portion to further processing upstream, so that impurities can be removed from the feed along with savings to energy and capital costs (col 2 line 49-63).
Leitch as modified above does not teach introducing the carbon dioxide vapor feed stream into a distillation column having packing therein; condensing a first portion of the carbon dioxide vapor feed stream within a condenser in fluid communication with the distillation column to form another intermediate liquid carbon dioxide stream  and a liquid vent stream; and venting the liquid vent stream from a bottom of the distillation column.
However, Durr teaches introducing a vapor feed (Fig. 8, anhydrous gaseous feed stream 802) into a distillation column (Fig. 8, column 800) having packing therein (col 9 lines 65-68, column 800 has packing, trays, or a combination thereof); condensing a first portion of the carbon dioxide vapor stream (Fig. 8, CO2 vapor side draw stream 850, col 10 lines 43-60, the vapors rise from the bottoms and exit through CO2 vapor side draw stream 850) within a condenser (Annotated Fig. 8, condenser, col 6 line 61-col 7 line 17,Fig. 2,  the CO2 vapor side draw stream 234 removed from distillation column can be cooled using a condenser, Fig. 8, stream 850 is analogous to stream 234, thus the heat exchanger along stream 850 is a condenser) in fluid communication with the distillation column (Annotated Fig. 8, condenser is in fluid communication with column 800 via stream 850) to form an intermediate liquid carbon dioxide stream (Annotated Fig. 8, Co2 vapor side draw stream 850 is condensed in the condenser and then combined with CO2 liquid side draw stream 823) and a liquid vent stream (Fig. 8, bottoms stream 854); and venting the liquid vent stream from a bottom of the distillation column (Fig. 8, bottoms stream 854 gets vented from the bottom of the distillation column 800).
Therefore, in view of Durr, it would have been obvious to one of ordinary skill in the art to modify the condenser of Leitch as modified above with a distillation column in fluid communication with the condenser,  having packing, to form an intermediate liquid stream of carbon dioxide through a condenser that is in fluid communication with a distillation chamber, so that impurities can be removed from the feed along with savings to energy and capital costs (col 2 line 49-63).
Regarding claim 16, Leitch as modified above teaches further comprising venting the high-pressure accumulation chamber to the condenser (Leitch Fig. 1, conduit 51 from high-pressure accumulation chamber 30 is fed to condenser 18) for facilitating introducing of the intermediate liquid carbon dioxide stream into the high-pressure accumulation chamber (Leitch col 2, line 6-9).  
Regarding claim 17, Leitch as modified above teaches wherein the condensing the purified vapor feed stream within the condenser is through indirect heat exchange with a refrigerant stream (Fig. 1, heat exchanger 21, col 2 lines 48-51, the condenser can condense the vapor stream through indirect heat exchange).  
Regarding claim 18, Leitch as modified above teaches wherein the condenser is integral with the receiver (col 2 lines 51-52, “the condenser is integral with the receiver”).  
Regarding claim 19, Leitch as modified above teaches further comprising detecting when the high-pressure accumulation chamber requires replenishment of liquid carbon dioxide (col 2 line 32-34, “a sensor for detecting when the high-pressure accumulation chamber requires replenishment of liquid carbon dioxide”).  
Regarding claim 20, Leitch as modified above further teaches further comprising electrically heating the high-pressure accumulation chamber (col 3 lines 22-23, “an electric heater pressurizes the accumulator up to the desired pressure set-point”).  
Regarding claim 21, Leitch as modified above further teaches wherein the at least one purifying filter is selected from the group consisting of a coalescing filter and a particle filter (Fig. 1, filters 13 and 14 are purifying particle filter 13 and coalescing filter 14).
Claim(s) 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Leitch et al. (US 7055333, hereafter Leitch) in view of Durr et al. (US 5335504, hereafter Durr).
Regarding claim 8, Leitch teaches In a batch process for producing a purified, pressurized liquid carbon dioxide stream including providing a liquid carbon dioxide supply (Fig.1, liquid carbon dioxide 10), introducing a carbon dioxide vapor feed stream (Fig. 1, feed stream 11, col 3 lines 30-35, feed stream is vapor ) into at least one purifying filter (Fig. 1, purifying filter 13, coalescing filter 14), condensing the purified vapor feed stream within a condenser (Fig. 1, condenser 18, col 3 lines 50-55, feed stream 11 post purifying in purifying filters 13,14, is condensed in condenser from vapor into liquid) to form an intermediate liquid carbon dioxide stream(Fig. 1, liquid carbon dioxide 19), accumulating the intermediate liquid carbon dioxide stream in a receiver (Fig. 1, receiver vessel 20, col 3 59-60, liquid carbon dioxide 19 is temporarily stored in receiver vessel 20), introducing the intermediate liquid carbon dioxide stream into at least on high-pressure accumulation chamber (Fig. 1, high pressure accumulation chamber 30, intermediate liquid stream 24 is fed into high pressure accumulation chamber 30), heating the high pressure accumulation chamber to pressurize the intermediate liquid carbon dioxide stream contained therein to a delivery pressure (col 1 line 65-66), delivering a pressurized liquid carbon dioxide stream from the high-pressure accumulation chamber (col 2 lines 1-2), and discontinuing delivery of the pressurized liquid carbon dioxide stream for replenishing the high pressure accumulation chamber (col 2 lines 3-5), wherein the improvement comprises: introducing the another intermediate liquid carbon dioxide stream (Fig. 1, liquid carbon dioxide 19) into the receiver (Fig. 1, liquid carbon dioxide 19 is introduced to receiver vessel 20).
Leitch does not teach introducing the carbon dioxide vapor feed stream into a distillation column having packing therein; condensing a first portion of the carbon dioxide vapor feed stream within a condenser in fluid communication with the distillation column to form another intermediate liquid carbon dioxide stream and a liquid vent stream; and venting the liquid vent stream from a bottom of the distillation column.
However, Durr teaches introducing a vapor feed (Fig. 8, anhydrous gaseous feed stream 802) into a distillation column (Fig. 8, column 800) having packing therein (col 9 lines 65-68, column 800 has packing, trays, or a combination thereof); condensing a first portion of the carbon dioxide vapor stream (Fig. 8, CO2 vapor side draw stream 850, col 10 lines 43-60, the vapors rise from the bottoms and exit through CO2 vapor side draw stream 850) within a condenser (Annotated Fig. 8, condenser, col 6 line 61-col 7 line 17,Fig. 2,  the CO2 vapor side draw stream 234 removed from distillation column can be cooled using a condenser, Fig. 8, stream 850 is analogous to stream 234, thus the heat exchanger along stream 850 is a condenser) in fluid communication with the distillation column (Annotated Fig. 8, condenser is in fluid communication with column 800 via stream 850) to form an intermediate liquid carbon dioxide stream (Annotated Fig. 8, Co2 vapor side draw stream 850 is condensed in the condenser and then combined with CO2 liquid side draw stream 823) and a liquid vent stream (Fig. 8, bottoms stream 854); and venting the liquid vent stream from a bottom of the distillation column (Fig. 8, bottoms stream 854 gets vented from the bottom of the distillation column 800).
Therefore, in view of Durr, it would have been obvious to one of ordinary skill in the art to modify the condenser of Leitch as modified above with a distillation column in fluid communication with the condenser,  having packing, to form an intermediate liquid stream of carbon dioxide through a condenser that is in fluid communication with a distillation chamber, so that impurities can be removed from the feed along with savings to energy and capital costs (col 2 line 49-63).
Regarding claim 9, Leitch as modified above teaches further comprising venting the high-pressure accumulation chamber to the condenser (Leitch Fig. 1, conduit 51 from high-pressure accumulation chamber 30 is fed to condenser 18) for facilitating introducing of the intermediate liquid carbon dioxide stream into the high-pressure accumulation chamber (Leitch col 2, line 6-9).  
Regarding claim 10, Leitch as modified above teaches wherein the condensing the purified vapor feed stream within the condenser is through indirect heat exchange with a refrigerant stream (Fig. 1, heat exchanger 21, col 2 lines 48-51, the condenser can condense the vapor stream through indirect heat exchange).  
Regarding claim 11, Leitch as modified above teaches wherein the condenser is integral with the receiver (col 2 lines 51-52, “the condenser is integral with the receiver”).  
Regarding claim 12, Leitch as modified above teaches further comprising detecting when the high-pressure accumulation chamber requires replenishment of liquid carbon dioxide (col 2 line 32-34, “a sensor for detecting when the high-pressure accumulation chamber requires replenishment of liquid carbon dioxide”).  
Regarding claim 13, Leitch as modified above further teaches further comprising electrically heating the high-pressure accumulation chamber (col 3 lines 22-23, “an electric heater pressurizes the accumulator up to the desired pressure set-point”).  
Regarding claim 14, Leitch as modified above further teaches wherein the at least one purifying filter is selected from the group consisting of a coalescing filter and a particle filter (Fig. 1, filters 13 and 14 are purifying particle filter 13 and coalescing filter 14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763